Title: William Jarvis to Thomas Jefferson, 19 February 1810
From: Jarvis, William
To: Jefferson, Thomas


          
            Respected sir
            Lisbon 
                     19 feby 1810
          
            I had the pleasure to address you the 20th Ulto and took the liberty to request your acceptance of a pair of Merino sheep & that you would give the necessary instructions about them.    I now take the liberty to inform you, that I have shipped nine rams & four ewes to by the ship Diana, Captn Wm W. Lewis, for Alexandria; out of which Mr Madison is to select two & you, sir, another pair. There is little or no difference in the wool of any of them, of course I have taken the liberty to point out the two youngest rams & the two youngest ewes as those which I think are preferable. The wool of the rams are as fine as any on board, & the ewes are also equally fine & are
			 much larger as to size. The Bill of Lading of those for you, sir, I inclosed to Mr Madison, with a Bill of Lading for his. I must appeal to your patriotick virtues to insure an acceptance of this useful animal as a proof of my high sense of what every American indebted to you for your services to your Country.
          
		   
		   The heavy baggage of the British Army is daily embarking & the transports arranged for the receiving troops & sailing at the shortest notice. A small french force appeared in the neighbourhood of Badajos the 11 inst, but have since taken another direction, without a battle or even a skirmish.
          
            With perfect Respect I am sir Yr Mo: Ob: sevt
            
                  Wm Jarvis
          
        